Bills and Notes — Demand of Payment — Grace.TCited in Beeding v. Pic, Case No. 1,227. to the point that demand of payment of a promissory note on the day after the third day of grace is too late, and in Auld v. Mandeville, Id. 653, to the point that notice to the indorser on the third day is too soon.)[Nowhere reported: opinion not now accessible.)[NOTE. The supreme court, in reversing this case. — 6 Wheat. (19 U. S.) 304. — said: “After demand of the maker on the third day of grace, notice to the indorser on the same day was sufficient, by the geneial law merchant; and that evidence of the letter containing notice having been put into the post office, directed to the defendant. at his place of residence, was sufficient proof of the notice to be left to the jury, and that it was unnecessary to give notice to the defendant to produce the letter before such evidence could be admitted.”]